Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 19 July 2021, has been entered and the Remarks therein, filed 18 October 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 as being obvious over Affolter et al. in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., necessitated by Applicants’ amendment received 18 October 2021, specifically, amended claims 1, 7 and 11. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-26 are pending.
	Claims 1-26 are rejected.
	Claims 1, 7 and 11 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/JP2017, 10/30/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of JP 2016-213801, 10/31/2016, was filed on 24 April 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Objections
Claims 1, 7 and 11 are objected to because of the following informalities:
Claim 1, line 12 recites: “…ash in the whey-protein-containing starting material taken as 100 mass%”, which, for the purpose of claim language consistency, should read: “…ash in the whey protein-containing starting material taken as 100 mass%.” See also claim 1, line 9, which also cites the term ‘whey-protein-containing’, rather than  ‘whey protein-containing’.
Claim 7 recites: “A method for producing a whey protein hydrolysate…subjecting a whey protein-containing starting material to hydrolysis treatment to prepare a whey protein hydrolysate,…”, which should read: “A method for producing a whey protein hydrolysate…subjecting a whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate,…”
Claim 7 recites: “…the whey-protein-containing starting material taken as 100 mass%”, which, for the purpose of claim language consistency, should read: “…the whey protein-containing starting material taken as 100 mass%.”
Claim 11 recites: “…a lactose content of more than 4 mass%.,….”, which should read: “…a lactose content of more than 4 mass%,….” That is, there is a period after the first recitation of ‘4 mass%’ that should be removed.
Claim 11 recites: “A method for suppressing time-dependent discoloration of a whey protein hydrolysate…subjecting a whey protein-containing starting material to hydrolysis treatment to prepare a whey protein hydrolysate,…”, which should read: “A method for suppressing time-dependent discoloration of a whey protein hydrolysate…subjecting a whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate,…”
Claim 11 recites: “…lactose in the whey-protein-containing starting material taken as 100 mass%, wherein, when the lipid…”, which should read: “…lactose in the whey protein-containing starting material taken as 100 mass%; and wherein, when the lipid…”
Claim 11 recites: “…ash in the whey-protein-containing starting material taken as 100 mass%”, which, for the purpose of claim language consistency, should read: “…ash in the whey protein-containing starting material taken as 100 mass%.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 6, 11-14, 16, 18, 20, 25 and 26 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written 

35 U.S.C. § 112(b)
The rejection of Claims 1-26 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants’ amendment and argument received 18 October 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-10 and 15-24 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Affolter et al. in light of Gallardo-Escamilla et al., in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants' amendment received 18 October 2021, in which claims 1, 7 and 11 were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-26 under 35 U.S.C. §103 as being unpatentable over Affolter et al. in light of Gallardo-Escamilla et al. in view of deCastro et al., and Liaw et al., in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants' amendment received 18 October 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-21, 23 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Affolter et al. (U.S. Patent Application Publication No. .
This is a newly cited rejection, based on Applicant's claim amendment.
[All references except Melenteva et al. cited in the Non-Final Office Action mailed 19 July 2021.]

Affolter et al. addresses some of the limitations of claims 1, 7 and 11, and the limitations of claims 2, 3, 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23 and 25.
Regarding claims 1, 3, 5, 7, 9, 11, 13, 15, 16, 17, 18, 19 and 20, Affolter et al. shows compositions comprising a milk-based protein hydrolysate obtainable by treatment of a solution of a milk-based proteinaceous material with enzymes from a microbial source (pg. 1, para. [0002]). The starting material may be a whey based proteinaceous material, casein or mixtures thereof. The whey based proteinaceous material may be a whey from cheese making, particularly a sweet whey resulting from the coagulation of casein by rennet or a mixed whey resulting from coagulation by an acid and by rennet. The casein source may be non-fat milk solids [non-fat = zero lipid] (pg. 3, para. [0037] [Claims 1, 5, 7, 11, 15, 16, 17, 18, 19 and 20- A method for producing a whey protein hydrolysate, the method comprising: subjecting a whey protein-containing starting material having a lipid content of 0.2 mass% or less to hydrolysis treatment] [Claims 3, 9 and 13]).


It is well known that where Applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. §102  and §103…In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. §102 and §103 rejection is appropriate for these types of claims as well as for composition claims (MPEP 2112 (III)). In addition, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (MPEP 2112 (I)).
It is noted that claims 1, 7 and 11 recite ‘wherein’ clauses, in which the amount of lipid and/or lactose, if present, is/are determined according to a calculation based on a 

Regarding claims 2, 6, 8 and 12, the starting material may even be a combination of the described starting materials and lactose. Lactose may be present in concentrations of from 0.05-30% or preferably 0.10 to 1% or more preferably 0.10 to 0.20% (w/w) (pg. 3, para. [0040] [Claims 6 and 8- lactose content of less than 1 mass%; Claims 2 and 12- lactose contents is 0.5 mass% or less]).  
Regarding claims 4, 10 and 14, the compositions comprising a milk-based protein hydrolysate are obtained by treatment of a milk-based proteinaceous material with at least one trypsin-like endopeptidase produced from a microorganism (pg. 2, para. [0023] thru [0024]).
Regarding claims 21, 23 and 25, the trypsin-like endopeptidase may be derived from a fungal strain, such as Aspergillus (pg. 4, cont. para. [0043]).

Affolter et al. does not show that the lipid content of the whey protein-containing starting material is 0.2 mass% or less [Claims 1, 7 and 11].
That is, Affolter et al. does not explicitly show what the lipid/fat content is of whey resulting from the coagulation of casein by rennet (pg. 3, para. [0037]), with regard to the whey protein-containing starting material limitation of claims 1, 7 and 11.

Gallardo-Escamilla et al. as evidenced by Melenteva et al. addresses some of the limitations of claims 1, 7 and 11, and shows that the lipid content of rennet casein, as shown by Affolter et al. as a whey protein-containing starting material, is calculated in percent mass, specifically, 0.2 mass% or less, by way of addressing the limitations of claims 1, 7 and 11.
Gallardo-Escamilla et al. shows the sensory characteristics of 11 samples of whey representing a wide range of types which were sources from cheese and casein-making procedures (pg. 2689, Title and column 1, Abstract). Table 2 shows that the composition of rennet casein is 0.09% fat or 0.12% fat, depending upon whether the rennet casein was procured from ‘company A’ or a ‘pilot plant’ (pg. 2692, column 1, Table 2). Fat and protein content and total solids of samples were determined using a Milkoscan FT120 (pg. 2691, column 1, para. 1).

Melenteva et al. shows that the percent values for milk or whey components generated by the Milkoscan FT120 instrument, as shown by Gallardo-Escamilla et al., are based on the mass amounts of the milk or whey components being analyzed.
Melenteva et al. shows analysis of a large representative set of raw milk samples (pg. 191, column 1, last para.) The reference analysis of fat and total protein content was performed using the MilkoScan FT120 analyzer (pg. 192, column 1, para. 1 [nexus to Gallardo-Escamilla et al.] [MilkoScan FT120 to analyze a milk product]). Composition of milk standards with regard to fat and protein content are shown as percent values, 
Therefore, the fat percent values for rennet casein, shown by Gallardo-Escamilla et al. (i.e., 0.09% fat or 0.12% fat), are based on the mass of the fat/lipid.
Therefore, the percentage of lipid in the rennet casein whey based proteinaceous starting material, as taught by Affolter et al., is 0.2 mass% or less.

Liaw et al. provides motivation for using a whey protein-containing starting material which contains a low amount of lipid (e.g., 0.2 mass% or less), as shown by Affolter et al., Gallardo-Escamilla et al., and Melenteva et al., by way of addressing the limitations of claims 1, 7 and 11.
Regarding claims 1, 7 and 11, Liaw et al. teaches that lipid oxidation products are primary contributors to whey ingredient off-flavors (pg. C559, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a whey protein hydrolysate comprising subjecting a whey protein-containing starting material having a lipid content or having a lipid content and a lactose content of less than 1 mass% (or < 0.5 mass%) to hydrolysis treatment, as shown by Affolter et al., by using a whey protein-containing starting material with a lipid content of 0.2 mass% or less [Claims 1, 7 and 11], as shown by Gallardo-Escamilla et al. as evidenced by Melenteva et al., because Affolter et al. teaches that whey from the coagulation of casein by rennet, can be used as a whey protein-containing starting material, and 
One of ordinary skill in the art would have been motivated to have made that modification, because Liaw et al. teaches that lipid oxidation products are the primary contributor to whey ingredient off-flavors (pg. C559, Abstract). Therefore, one of ordinary skill in the art would be motivated to use a whey protein-containing starting material that is low in lipid content so as to minimize the production of lipid oxidation products in the whey protein-containing starting material (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 22, 24 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Affolter in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., as applied to claims 1-21, 23 and 25 above, and further in view of deCastro et al. ((2014) Biocatal. Agric. Biotechnol. 3: 58-65), and Liaw et al. ((2010) J. Food Sci. 75(6): C559-C569).
This is a newly cited rejection, based on Applicant’s claim amendment.
[All references cited in the Non-Final Office Action mailed 19 July 2021.]

Affolter in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., as applied to claims 1-21, 23 and 25 above, do not show: 1) the protease is an acidic protease from the genus Aspergillus [Claims 22, 24 and 26].

deCastro et al. addresses the limitations of claims 22, 24 and 26.
deCastro et al. teaches that the enzymatic hydrolysis of whey is intended to generate a whey protein comprised of bioactive peptides with antioxidant properties. A study was conducted to evaluate the effects of using a protease from Aspergillus oryzae in the enzymatic hydrolysis of bovine whey protein (pg. 58, Abstract [nexus to Affolter et al.] [A method for producing a whey protein hydrolysate, subjecting a whey protein-containing starting material to hydrolysis treatment, enzymatic hydrolysis with an Aspergillus protease]). 
Regarding claims 22, 24 and 26, deCastro et al. shows the advantages of an acid protease from Aspergillus oryzae over commercial preparations for the production of whey protein hydrolysates (pg. 58, Title). The protease preparation obtained from A. oryzae used in this study was superior to the commercial proteases Flavourzyme® and Alcalase® for obtaining whey protein hydrolysates with increased antioxidant activity (pg. 64, column 2, para. 1 ).

Liaw et al. provides motivation for using the acidic protease produced by A. oryzae, which produces whey protein hydrolysates with increased antioxidant activity, as shown by deCastro et al., in a method for producing a whey protein hydrolysate, as shown by Affolter et al., by way of addressing the limitations of claims 22, 24 and 26.
Liaw et al. teaches that lipid oxidation products are the primary contributors to whey ingredient off-flavors. Flavor plays a critical and limiting role in the widespread use of dried whey ingredients, and methods to control or minimize (off) flavor formation 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a whey protein hydrolysate comprising subjecting a whey protein-containing starting material having a lipid content of 0.2 mass% or less or a lipid content of 0.2 mass% and a lactose content of less than 1 mass% (or < 0.5 mass%) to hydrolysis treatment, as shown by Affolter in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., as applied to claims 1-21, 23 and 25 above, by using an Aspergillus protease that is an acidic protease [Claims 22, 24 and 26], as shown by deCastro et al., with a reasonable expectation of success, because deCastro et al. shows the isolation of an acid protease from Aspergillus for use in preparing a whey protein hydrolysate, which is the source of the protease used in the enzymatic hydrolysis treatment of a whey protein-containing starting material, in the method shown by Affolter et al. (MPEP 2143 (l)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because deCastro et al. shows that the use of the Aspergillus acidic 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 12-14, filed 18 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1, 7 and 11 were amended.

	1. Applicant remarks (pg. 12), with regard to the 102 rejection, that Affolter discloses that lactose is present in a percentage of 0.05 to 30 w/w%, 0.1 to 20 w/w%, 0.1 to 1 w/w%, or 0.1 to 0.2 w/w%. Affolter fails to disclose that this percentage of 
	However, in response to Applicant, it is noted that the 102 rejection has been withdrawn. However, with regard to the reference of Affolter et al., it is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)). That is, as Applicant indicates above, Affolter et al. teaches that lactose may be present in the whey protein-containing starting material at levels which are less than 1% mass (and <0.5% mass), as instantly-claimed. With regard to the lipid component, Affolter et al. teaches that rennet casein may be used as a whey protein-containing starting material (pg. 3, para. [0037]). The references of Gallardo-Escamilla et al. and Melenteva et al. show that rennet casein has a fat content of 0.09 mass% or 0.12 mass% (see Gallardo-Escamilla et al., pg. 2692, column 1, Table 2 as evidenced by Melenteva et al. in the 103 rejection above).
	
	2. Applicant remarks (pg. 13) that the evidentiary reference of Gallardo-Escamilla shows the percentage of the total solids in these whey samples as being "6.1 %". However, this suggests that the whey samples listed in Table 2 contain a large amount 
However, in response to Applicant, it appears as though Applicant’s description of the whey samples as containing a large amount of water is an opinion of counsel. It is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). It is not clear how Applicant calculated the lipid content as 1.48 or 1.97%, using the Table 2 values. In addition, the lipid content amounts of 0.09 or 0.12% did not the result from a calculation, but are listed in cited Table 2 (in Gallardo-Escamilla et al.). The evidentiary reference of Melenteva et al. shows that these percent values are mass % values, because both Gallardo-Escamilla et al. and Melenteva et al. show the use of the same instrument analyzer to determine fat/lipid content as a percent. Melenteva et al. shows that the percent value is based on mass. However, even in the absence of Melenteva et al., Gallardo-Escamilla et al. shows that the same instrument analyzer was also used to determine percent total solids, besides fat and protein. Therefore, one of ordinary skill in the art would understand that the percent values for the other components analyzed (i.e., protein and fat) were also based on mass (as 

	3. Applicant remarks (pg. 14), with regard to the 103 rejection, that de Castro and Liaw fail to make up for the deficiencies of Affolter and Gallardo-Escamilla. Claims 1, 7 and 11 are patentable over the cited references of Affolter and Gallardo-Escamilla. Affolter discloses lactose and lipid amounts that far exceed the ‘less than 1 mass%’ for lactose and the ‘0.2 mass% or less’ for lipid.
	However, in response to Applicant, deCastro et al. and Liaw et al. were cited to address claims 22, 24 and 26, which recite an acidic Aspergillus-derived protease. As noted above, Affolter et al. does show a lipid mass of 0.2% or less, and a lactose content of less than 1 mass%.

	Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631